DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. R. Trementozzi on 4/27/2021.
The application has been amended as follows: 
       1.	(Currently amended) A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
identifying a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user;  
facilitating, responsive to an occurrence of a network condition, access to a second group of virtual network functions, wherein the second group of virtual network functions when instantiated within a second network slice of the software defined network are configured to deliver the service to the wireless equipment of the first user, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service to the wireless equipment of the first user; and 
detecting the occurrence of the network condition, wherein the facilitating of the access to the second group of virtual network functions by the equipment of the first user further comprises identifying, responsive to the detecting of the occurrence of the network condition, a reserved network slice comprising the second group of virtual network functions, wherein access to the reserved network slice is not dedicated to equipment of any user.  

2.	(Original) The device of claim 1, wherein the first network slice further comprises a dedicated network slice of a 3rd Generation Partnership Project (3GPP) 5G network reserved to facilitate delivery of the service to the wireless equipment of the first user, wherein the dedicated network slice includes the first group of virtual network functions and excludes a virtual network function of the second group of virtual network functions.  

3.	(Original) The device of claim 2, wherein the first network slice further comprises a reserved network slice of the 3GPP 5G network that is not reserved in association with equipment of any user.  

4.	(Currently amended) The device of claim 1, wherein the another activity facilitates delivery of another service during an occurrence of another network condition within another network slice.  

5.	(Original) The device of claim 4, wherein the second network slice of the software defined network is further adapted to perform another activity that facilitates delivery of the service, and wherein the first group of virtual network functions is incapable of performing the other activity.  

6.	(Cancelled).  

7.	(Currently amended) The device of claim 1, wherein the facilitating of the access to the second group of virtual network functions further comprises initiating, responsive to the detecting of the occurrence of the network condition, a request to temporarily access the reserved network slice.  

8.	(Currently amended) A method, comprising: 
determining, by a processing system including a processor, a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; and 
facilitating, by the processing system and responsive to an occurrence of a network condition within the first network slice, access to a second group of virtual network functions, wherein the second group of virtual network functions, when instantiated within a second network slice of the software defined network, are configured to deliver the service to the wireless equipment of the first user, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service to the wireless equipment of the first user, wherein the facilitating of the access to the second group of virtual network functions by the wireless equipment of the first user further comprises identifying, by the processing system and responsive to the determining of the occurrence of the network condition, a reserved network slice comprising the second group of virtual network functions, wherein access to the reserved network slice is not dedicated to equipment of any user.  

9.	(Previously presented) The method of claim 8, wherein the first network slice further comprises a dedicated network slice of a 3rd Generation Partnership Project (3GPP) 5G network reserved to facilitate delivery of the service to the wireless equipment of the first user.  

10.	(Original) The method of claim 9, wherein the first network slice further comprises a reserved network slice of the 3GPP 5G network that is not reserved in association with equipment of any user.  

11.	(Currently amended) The method of claim 8, wherein the another activity facilitates delivery of another service during an occurrence of another network condition within another network slice.  

12.	(Original) The method of claim 11, further comprising:
determining, by the processing system, that excess capacity is required beyond a capacity of the first group of virtual network functions.  

13.	(Cancelled).  

14.	(Currently amended) The method of claim 8, wherein the facilitating of the access to the second group of virtual network functions further comprises initiating, by the processing system and responsive to the determining of the occurrence of the network condition, a request to temporarily access the reserved network slice.  

15.	(Currently amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
determining a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; and 
facilitating, responsive to an occurrence of a network condition within the first network slice, access to a second group of virtual network functions of a second network slice, wherein the second group of virtual network functions when instantiated within the software defined network are configured to deliver the service to the wireless equipment of the first user, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service to the wireless equipment of the first user, wherein the facilitating of the access to the second group of virtual network functions by the wireless equipment of the first user further comprises identifying, responsive to the determining of the occurrence of the network condition, a reserved network slice comprising the second group of virtual network functions, wherein access to the reserved network slice is not dedicated to equipment of any user.  

16.	(Original) The non-transitory, machine-readable medium of claim 15, wherein the first network slice comprises a dedicated network slice of a 3rd Generation Partnership Project (3GPP) 5G network reserved to facilitate delivery of the service to the wireless equipment of the first user, wherein the dedicated network slice includes the first group of virtual network functions and excludes a virtual network function of the second group of virtual network functions.  

17.	(Original) The non-transitory, machine-readable medium of claim 16, wherein the first network slice comprises a reserved network slice of the 3GPP 5G network that is not reserved in association with equipment of any user.  

18.	(Currently amended) The non-transitory, machine-readable medium of claim 15, wherein the another activity facilitates delivery of another service during an occurrence of another network condition within another network slice.  

19.	(Original) The non-transitory, machine-readable medium of claim 18, wherein the operations further comprise:
determining that excess capacity is required beyond a capacity of the first group of virtual network functions.  

20.	(Currently amended) The non-transitory, machine-readable medium of claim 15, wherein the facilitating of the access to the second group of virtual network functions further comprises identifying, responsive to the occurrence of the network condition, a reserved network slice comprising the second group of virtual network functions, wherein access to the reserved network slice is not dedicated to equipment of any user.  

21.	(Previously presented) The method of claim 9, wherein the dedicated network slice includes the first group of virtual network functions and excludes a virtual network function of the second group of virtual network functions.  

22.	(Currently amended) The non-transitory, machine-readable medium of claim 15, wherein the facilitating of the access to the second group of virtual network functions further comprises initiating, responsive to the detecting of the occurrence of the network condition, a request to temporarily access the reserved network slice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416